Appeal by defendant from a judgment of the Supreme *985Court, Queens County, rendered February 10, 1966, convicting him of murder in the second degree, upon a jury verdict, and sentencing him to an indeterminate prison term of 30 years to life. Judgment modified, in the exercise of discretion, by reducing the sentence to 20 years to life. As so modified, judgment affirmed. In our opinion, under the circumstances of this case, the sentence was excessive to the extent indicated herein. Shapiro, Acting P. J., Gulotta, Christ, Brennan, and Benjamin, JJ., concur.